Case 1:20-cr-00057-GBD Document 156 Filed 08/10/20 Page 1 of 1

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK POC
ace ee eee ee eee eee eee e eee ceeeeeeeres x |[Dare PLD: AUG T2000 |

UNITED STATES OF AMERICA,

 

   
 

 

 

 

 

-against-
ORDER

ALBERT SHOULDERS, a/k/a Bundy,
20 Crim. 57-4 (GBD)
Defendant.

GEORGE B. DANIELS, United States District Judge:

Defendant’s application for reconsideration of this Court’s order denying pretrial release,
(ECF No. 152), is DENIED. Defendant has not presented any matters that this Court overlooked
in reaching its previous decision.! No condition or combination of conditions will reasonably

assure the appearance of the defendant as required and the safety of any other person and the

 

community.
Dated: New York, New York SO ORDERED.
August 10, 2020
REOR . DANIELS

ited States District Judge

 

' This Court issued its previous order denying Defendant’s motion for pretrial release after receiving and reviewing
Defendant’s letter motion and the Government’s letter in opposition. Now, Defendant alleges that, after the initial
application, defense counsel contacted the Court via email to request a “one week adjournment to reply to the
Government’s submission.” Defendant attaches to his application for reconsideration an email that defense counsel
purportedly sent to the Government and this Court. This Court, however, conducted a review of its electronic
records and no such submission is on file. The form of the document is also highly suspect, and does not comport
with a copy of the document provided to the Court by the Government. Contrary to Defendant’s claims, this Court
never received any communication from defense counsel requesting additional time to submit a reply to the
Government’s submission.
